      Case 18-71766-pmb          Doc 23      Filed 04/19/19 Entered 04/19/19 11:47:37                  Desc Order
                                             Clos. 7 NA Page 1 of 1



                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Spagett, LLC                                          Case No.: 18−71766−pmb
       24 Leslie Street NE                                   Chapter: 7
       Atlanta, Ga 30307                                     Judge: Paul Baisier

       81−4241843




                    ORDER APPROVING TRUSTEE'S REPORT OF NO DISTRIBUTION,
                          DISCHARGING TRUSTEE AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in said case, has filed a report of no distribution and that said Trustee has performed all other and further
duties as required in the administration of said estate;

IT IS THEREFORE ORDERED that said report be and it hereby is approved and that the said estate be and it
hereby is closed; that the Trustee be and hereby is discharged from and relieved of the trust.




                                                             Paul Baisier
                                                             United States Bankruptcy Judge


Dated: April 19, 2019
Form 184
